DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claim(s) 1-16 are pending in the application. Claim(s) 17-20 have been withdrawn. The previous rejection(s) under 35 U.S.C 103 have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6 & 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sims (US 2018/0220499) in view of Fukushima (US 4771153)
As Per Claim 1, Sims discloses a system [abstract] comprising: 

 an electrode [Fig. 1, #14] coupled to the RF signal source [Fig. 1, #10]; 
a transmission path [refer to annotated Fig. 1, #A below] between the RF signal source [Fig. 1, #10] and the electrode [Fig. 1, #14], wherein the transmission path is configured to convey the RF signal from the RF signal source to the electrode to cause the electrode to radiate RF electromagnetic energy into a cavity;

    PNG
    media_image1.png
    1079
    1450
    media_image1.png
    Greyscale

 power detection circuitry [Fig. 1, #36] coupled to the transmission path [refer to annotated Fig. 1, #A] and configured to repeatedly measure RF power values including at least one of forward RF power values and reflected RF power values along the transmission path [Par. 27; “…A power meter 36 monitors the radio frequency high power signal and indicates the forward (0-500 W) and reflected (0-50 W) power levels using 0-5V analogue signals….”]; and
 a controller [Fig. 1, #30]. 
Sim does not discloses a controller configured to: 

Fukushima, much like Sims, pertains to microwave heating. [abstract] 
Fukushima discloses a controller [Fig. 1, #IV] configured to: 
determine that a load in the cavity is a low-loss load based on a rate of change of the RF power values and cause the RF signal source to supply the RF signal with the one or more desired signal parameters [Col. 6, Lines 45-54; “… The control portion delivers the signal a for adjusting the opening area of the variable iris in the resonator according to the dielectric loss factor of the ceramic at the detected temperature. The control portion also delivers the signal b for adjusting the resonant frequency of the resonator according to the specific dielectric constant of the ceramic at the detected temperature….”]
Fukushima discloses the benefits of detecting the load in that it ensures that the ceramic (dielectric material) is heated properly. [Col. 6, Lines 41-44] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the controller as taught by Sim in view of the controller as taught by Fukushima to further include a controller configured to determine that a load in the cavity is a low-loss load based on a rate of change of the RF power values, and cause the RF signal source to supply the RF signal with the one or more desired signal parameters to ensure that the ceramic (dielectric material) is heated properly. [Col. 6, Lines 41-44]
As Per Claim 2, Sims discloses further comprising at least one variable impedance network [Fig. 1, #20]  that includes at least one variable component having at least one component configuration, wherein the at least one variable impedance network is coupled between the RF signal source [Fig. 1, #10] and the electrode [Fig. 1, #14].
As Per Claim 3, Sim discloses all limitations of the invention except wherein the controller is configured to determine that the load is the low-loss load by:
 measuring a plurality of RF power values, wherein each RF power value in the plurality of RF power values is associated with a different component configuration of the at least one variable component; and 
determining a first number of RF power values in the plurality of RF power values that are greater than a first power value threshold.
Fukushima, much like Sims, pertains to microwave heating. [abstract] 
Fukushima discloses the controller is configured to determine that the load is the low-loss load by:
 measuring a plurality of RF power values, wherein each RF power value in the plurality of RF power values is associated with a different component configuration of the at least one variable component [Claim. 8 “…a second control portion which receives the output signals from the detector portion and delivers a signal for adjusting the power of the microwave generator portion to heat the ceramic at a desired heating rate according to the dielectric loss factor and the thermal loss of the ceramic and the reflection coefficient (=reflected power/incident power) at the detected temperature; …”]; and 
determining a first number of RF power values in the plurality of RF power values that are greater than a first power value threshold. [Col. 6, Lines 26-36; “…The control portion IV supplies interrelated signals a and b to the iris control portion V and the frequency control portion VI, respectively, according to the dielectric loss factor and the specific dielectric constant of the ceramic at every temperature, in order to reduce the detected reflection coefficient….”]
Fukushima discloses the benefits of detecting the load in that it ensures that the ceramic (dielectric material) is heated properly. [Col. 6, Lines 41-44] 

As Per Claim 4, Sims discloses all limitations of the invention except wherein the controller is configured to determine that the load is the low-loss load by determining that the first number of RF power values is less than a second threshold number of RF power values.
Fukushima, much like Sims, pertains to microwave heating. [abstract] 
Fukushima discloses the controller is configured to determine that the load is the low-loss load by determining that the first number of RF power values is less than a second threshold number of RF power values. [Claim 8; “… a second control portion which receives the output signals from the detector portion and delivers a signal for adjusting the power of the microwave generator portion to heat the ceramic at a desired heating rate according to the dielectric loss factor and the thermal loss of the ceramic and the reflection coefficient (=reflected power/incident power) at the detected temperature]
Fukushima discloses the benefits of detecting the load in that it ensures that the ceramic (dielectric material) is heated properly. [Col. 6, Lines 41-44] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the controller as taught by Fukushima in view of the controller as taught by Fukushima to further include the controller is configured to determine that the load is the low-loss load by 
As Per Claim 6, Sims discloses all limitations of the invention except wherein the controller is configured to determine that the load is the low-loss load by:
 measuring a plurality of RF power values, wherein each RF power value in the plurality of RF power values is associated with a component configuration of the at least one variable component; determining a rate of change of the plurality of RF power values; and
 comparing the rate of change of the plurality of RF power values to a rate of change threshold.
Fukushima, much like Sims, pertains to microwave heating. [abstract] 
Fukushima discloses wherein the controller is configured to determine that the load is the low-loss load by:
 measuring a plurality of RF power values, wherein each RF power value in the plurality of RF power values is associated with a component configuration of the at least one variable component [Claim. 8 “…a second control portion which receives the output signals from the detector portion and delivers a signal for adjusting the power of the microwave generator portion to heat the ceramic at a desired heating rate according to the dielectric loss factor and the thermal loss of the ceramic and the reflection coefficient (=reflected power/incident power) at the detected temperature; …”]; and
 determining a rate of change of the plurality of RF power values [Claim 8; “… a frequency control portion for adjusting the resonant frequency of the resonator according to another one of said signals from the control portion….”]; and
 comparing the rate of change of the plurality of RF power values to a rate of change threshold. [Claim 8; “… a frequency control portion for adjusting the resonant frequency of the resonator according to another one of said signals from the control portion….”]

Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the controller as taught by Sim in view of the controller as taught by Fukushima to further include the controller is configured to determine that the load is the low-loss load by:  measuring a plurality of RF power values, wherein each RF power value in the plurality of RF power values is associated with a component configuration of the at least one variable component; determining a rate of change of the plurality of RF power values and comparing the rate of change of the plurality of RF power values to a rate of change threshold to ensure that the ceramic (dielectric material) is heated properly. [Col. 6, Lines 41-44]
As Per Claim 8, Sims discloses a thermal increase system [abstract], comprising: 
a radio frequency (RF) signal source [Fig. 1, #10] configured to supply an RF signal to an electrode [Fig. 1, #14] to cause the electrode to radiate RF electromagnetic energy [Claim 20; “…a radio frequency amplifier configured to supply power to a radio frequency heating chamber…”]; 
power detection circuitry [Fig. 1, #36]  configured to repeatedly measure RF power values of the RF electromagnetic energy to generate a plurality of RF power values [Par. 27; “…A power meter 36 monitors the radio frequency high power signal and indicates the forward (0-500 W) and reflected (0-50 W) power levels using 0-5V analogue signals….”]; and
 a controller [Fig. 1, #30] 
Sims does not disclose a controller configured to determine that a load proximate to the electrode is a low-loss load based on a rate of change of the plurality of RF power values, and to determine one or more signal parameters of the RF signal in response to determining the load is the low-loss load.
Fukushima, much like Sims, pertains to microwave heating. [abstract] 

Fukushima discloses the benefits of detecting the load in that it ensures that the ceramic (dielectric material) is heated properly. [Col. 6, Lines 41-44] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the controller as taught by Sim in view of the controller as taught by Fukushima to further include disclose a controller configured to determine that a load proximate to the electrode is a low-loss load based on a rate of change of the plurality of RF power values, and to determine one or more signal parameters of the RF signal in response to determining the load is the low-loss load to ensure that the ceramic (dielectric material) is heated properly. [Col. 6, Lines 41-44]
As Per Claim 9, Sims discloses a variable impedance network  [Fig. 1, #20] coupled to the electrode [Fig. 1, #14]. 
Sims does not discloses the variable impedance network having a plurality of configurations and wherein the controller is configured to determine that the load is the low- loss load by: 
measuring the plurality of RF power values, wherein each RF power value in the plurality of RF power values is associated with a different configuration of the variable impedance network; and determining a first number of RF power values in the plurality of RF power values that are greater than a first power value threshold.
Fukushima, much like Sims, pertains to microwave heating. [abstract] 

 measuring a plurality of RF power values, wherein each RF power value in the plurality of RF power values is associated with a different component configuration of the at least one variable component [Claim. 8 “…a second control portion which receives the output signals from the detector portion and delivers a signal for adjusting the power of the microwave generator portion to heat the ceramic at a desired heating rate according to the dielectric loss factor and the thermal loss of the ceramic and the reflection coefficient (=reflected power/incident power) at the detected temperature; …”]; and 
determining a first number of RF power values in the plurality of RF power values that are greater than a first power value threshold. [Col. 6, Lines 26-36; “…The control portion IV supplies interrelated signals a and b to the iris control portion V and the frequency control portion VI, respectively, according to the dielectric loss factor and the specific dielectric constant of the ceramic at every temperature, in order to reduce the detected reflection coefficient….”]
Fukushima discloses the benefits of detecting the load in that it ensures that the ceramic (dielectric material) is heated properly. [Col. 6, Lines 41-44] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the controller as taught by Sim in view of the controller as taught by Fukushima to further include the controller is configured to determine that the load is the low-loss load by measuring a plurality of RF power values, wherein each RF power value in the plurality of RF power values is associated with a different component configuration of the at least one variable component and determining a first number of RF power values in the plurality of RF power values that are greater than a first power value threshold to ensure that the ceramic (dielectric material) is heated properly. [Col. 6, Lines 41-44]
As Per Claim 10, Sims discloses all limitations of the invention except wherein the controller is configured to determine that the load is the low-loss load by determining that the first number of RF power values is less than a second threshold number of RF power values. 
Fukushima, much like Sims, pertains to microwave heating. [abstract] 
Fukushima discloses the controller is configured to determine that the load is the low-loss load by determining that the first number of RF power values is less than a second threshold number of RF power values. [Claim 8;“…  a second control portion which receives the output signals from the detector portion and delivers a signal for adjusting the power of the microwave generator portion to heat the ceramic at a desired heating rate according to the dielectric loss factor and the thermal loss of the ceramic and the reflection coefficient (=reflected power/incident power) at the detected temperature…”]
Fukushima discloses the benefits of detecting the load in that it ensures that the ceramic (dielectric material) is heated properly. [Col. 6, Lines 41-44] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the controller as taught by Sim in view of the controller as taught by Fukushima to further include the controller is configured to determine that the load is the low-loss load by determining that the first number of RF power values is less than a second threshold number of RF power values to ensure the appropriate amount of RF power is supplied as the absorption of RF energy into the load changes. [Par. 24]
As Per Claim 12, Sims discloses the controller [Fig. 1, #30]  is configured to cause the RF signal source  [Fig. 1, #10] to modify a frequency of the RF signal while the power detection circuitry [Fig. 1, #36] repeatedly measures the plurality of RF power values. [Par. 14; “…The controller 30 has control outputs, 32 adjusting the value of tuning capacitor 22, 34 adjusting the value of load capacitor 26 and 35 adjusting the power output of radio frequency amplifier 10. A power meter 36 consists of phase and 
As Per Claim 13, Sims discloses all limitations of the invention except wherein a first RF power value in the plurality of RF power values is associated with a first frequency of the RF signal and a second RF power value in the plurality of RF power values is associated with a second frequency of the RF signal and the rate of change of the plurality of RF power values is at least partially determined by the first RF power value and the second RF power value.
Fukushima, much like Sims, pertains to microwave heating. [abstract] 
Fukushima discloses a first RF power value in the plurality of RF power values is associated with a first frequency of the RF signal and a second RF power value in the plurality of RF power values is associated with a second frequency of the RF signal and the rate of change of the plurality of RF power values is at least partially determined by the first RF power value and the second RF power value. [Claim 8; “…a first control portion for producing interrelated signals to adjust the area of the opening of the iris in the resonator and to adjust the resonant frequency of the resonator according to the output signals from the detector portion so as to cause the resonator to substantially resonate and the degree of coupling to become exactly or nearly unity; …”; the reference clearly discloses measuring RF power values (a first, second, nth..) and then calculating a rate of change from those values.]
Fukushima discloses the benefits of detecting the load in that it ensures that the ceramic (dielectric material) is heated properly. [Col. 6, Lines 41-44] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the controller as taught by Sim in view of the controller as taught by Fukushima to further include a first RF power value in the plurality of RF power values is associated with a first frequency of the RF signal and a second RF power value in the plurality of RF power values is associated with a second frequency of the RF signal and the rate of change of the plurality of RF power values is at least partially 
As Per Claim 14, Sims discloses a variable impedance network [Fig. 1, #20] coupled to the electrode [Fig. 1, #14].
Sims does not discloses wherein the variable impedance network having a plurality of configurations, and wherein the controller is configured to modify a configuration of the variable impedance network while the power detection circuitry repeatedly measures the plurality of RF power values.
Fukushima, much like Sims, pertains to microwave heating. [abstract] 
Fukushima discloses wherein the variable impedance network having a plurality of configurations and wherein the controller is configured to modify a configuration of the variable impedance network while the power detection circuitry repeatedly measures the plurality of RF power values. [Claim 8; “…a first control portion for producing interrelated signals to adjust the area of the opening of the iris in the resonator and to adjust the resonant frequency of the resonator according to the output signals from the detector portion so as to cause the resonator to substantially resonate and the degree of coupling to become exactly or nearly unity…”]
Fukushima discloses the benefits of detecting the load in that it ensures that the ceramic (dielectric material) is heated properly. [Col. 6, Lines 41-44] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the controller as taught by Sim in view of the controller as taught by Fukushima to further include wherein the variable impedance network having a plurality of configurations, and wherein the controller is configured to modify a configuration of the variable impedance network while the power detection circuitry repeatedly measures the plurality of RF power values to ensure that the ceramic (dielectric material) is heated properly. [Col. 6, Lines 41-44]
AS Per Claim 15, Sims discloses all limitations of the invention except wherein a first RF power value in the plurality of RF power values is associated with a first configuration of the variable impedance network and a second RF power value in the plurality of RF power values is associated with a second configuration of the variable impedance network and the rate of change of the plurality of RF power values is at least partially determined by the first RF power value and the second RF power value.
Fukushima, much like Sims, pertains to microwave heating. [abstract] 
Fukushima discloses a first RF power value in the plurality of RF power values is associated with a first configuration of the variable impedance network and a second RF power value in the plurality of RF power values is associated with a second configuration of the variable impedance network and the rate of change of the plurality of RF power values is at least partially determined by the first RF power value and the second RF power value. [Claim 8; “…a first control portion for producing interrelated signals to adjust the area of the opening of the iris in the resonator and to adjust the resonant frequency of the resonator according to the output signals from the detector portion so as to cause the resonator to substantially resonate and the degree of coupling to become exactly or nearly unity ….” & Fig. 3-8 (the reference shows the different configurations/modes of the variable impedance network(s)] 
Fukushima discloses the benefits of detecting the load in that it ensures that the ceramic (dielectric material) is heated properly. [Col. 6, Lines 41-44] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the controller as taught by Sim in view of the controller as taught by Fukushima to further include a first RF power value in the plurality of RF power values is associated with a first configuration of the variable impedance network and a second RF power value in the plurality of RF power values is associated with a second configuration of the variable impedance network and the rate of change of the plurality of RF power values is at least partially determined by the first RF power value and the second RF power value to ensures that the ceramic (dielectric material) is heated properly. [Col. 6, Lines 41-44]
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sims (US 2018/0220499)  in view of Fukushima (US 4771153) in further view of Ibragimov (US 2018/0220497)
As Per Claim 7, Neither Sims nor Fukushima disclose wherein the load has a loss tangent less than 0.01 at a frequency of the RF signal.
Ibragimov, much like Sims and Fukushima, pertain to an apparatus for heating a load with microwave energy. [abstract] 
Ibragimov discloses the load has a loss tangent less than 0.01 at a frequency of the RF signal. [Par. 235; “…This condition may be met, for example, if the dielectric layer separating the base plate from the electrically conductive structure has a loss tangent at the working frequencies smaller than 0.05, or, even better, smaller than 0.01, and even better, smaller than 0.005….”] 
Ibragimov disclose the benefits of the loss tangent in that it facilitates transferring the microwave energy into the load. [Par. 235] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the load as taught by Sims and Fukushima in view of the load as taught by Ibragimov to further include the load has a loss tangent less than 0.01 at a frequency of the RF signal to facilitate transferring the microwave energy into the load. [Par. 235]
Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sims (US 2018/0220499) in view of Fukushima (US 2018/0042073) in further view of Hadinger (US 2004/0206755)
As Per Claim 16, Sims and Fukushima disclose all limitations of the invention except wherein the one or more signal parameters is a power value is less than 20 Watts. 
Hadinger, much like Sims and Fukushima, pertains to a microwave heating apparatus to improve efficiency of microwave heating. [abstract] 
the reference discloses a range that overlaps the ranger recited in the claim, which thus, reads on the limitation. (refer to MPEP 2131.03)] 
Hadinger discloses the benefits of the signal parameter in that it allows the microwave energy to be directed at the article to be heated effectively. [Par. 46] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the signal parameter as taught by Sims and Fukushima in view of the signal parameter as taught by Hadinger to further include the one or more signal parameters is a power value is less than 20 Watts to allow the microwave energy to be directed at the article to be heated effectively. [Par. 46]
Allowable Subject Matter
Claim(s) 5 & 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As clearly shown above, it is known in the art to monitor RF power values when determining a low loss load, however, it would have not been obvious to one with ordinary skill in the art to modify the controller as taught by Sims and Fukushima to include assigning a point score associated with an RF value, and using a total point score less than a threshold point score to determine said low-loss indicator value. 

Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered and are found persuasive. 
The previous rejection(s) under 35 U.S.C. 103 have been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABRAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AHMAD ABDEL-RAHMAN/              Examiner, Art Unit 3761           

/CHRISTOPHER M KOEHLER/               Primary Examiner, Art Unit 3726